Per Curiam. Appellant David M. Walston moves this court for a rule on clerk and shows this court as follows. The parties were divorced in 1995, and the decree was entered by the Howard County Chancery Court. There was one child of the marriage, Brittne Nicole Walston, who was born in 1986. Custody was awarded to Karen Walston, now Simmer.1 In 1998, Ms. Simmer filed a-motion for contempt and modification of decree in Howard County Chancery Court. On March 3, 1999, following a hearing, the Howard County Chancery Court found David Walston in contempt of court and ordered him to pay $2,000 as child-support arrearage, $237 for medical expenses, and $305 for attorney’s fees and costs. Those funds were to be paid directly to Simmer within ninety days of the date of the order. The chancellor refused to change visitation, except for visitation over the spring break, or to change the amount of child support. The chancery court then, on motion by David Walston, transferred the matter to Benton County Chancery Court pursuant to Ark. Code Ann. § 9-12-320 (Repl. 1998), for enforcement purposes because Benton County is where the parties and their daughter now reside.2 Under § 9-12-320, the chancery clerk of the court of original jurisdiction transfers certified copies of all case records to the county where the matter has been transferred. On March 8, 1992, the Howard County Chancery Court order was filed in Benton County Chancery Court and given case number E 99-426-2. On April 5, 1999, David Walston filed his notice of appeal in Benton County Chancery Court from the order originally entered in Howard County but subsequently filed in Benton County. The notice of appeal contained the Benton County Chancery Court case number. The Supreme Court Clerk refused to file the record in this appeal because the notice of appeal in Benton County Chancery Court was filed more than thirty days after entry of the Howard County Chancery Court order.  Appellant David Walston urges in support of his motion for rule on clerk that the notice of appeal was timely from entry of the order in Benton County and that Howard County is no longer the venue for this matter. Karen Simmer filed no response to the motion. We agree that the appeal was appropriately taken from the date the order was entered in Benton County. That, presently, is the venue for the case, because the parties and their daughter live there and because the matter has been transferred to that county in accordance with § 9-12-320. There has been no objection by either party to the transfer of venue, and though the order was framed by the Howard County Chancery Court, Benton County is where certified copies of the case records are and where the order will be enforced. We grant the motion for rule on clerk and direct the Clerk of the Supreme Court to accept the record in this case, as the notice of appeal is timely when calculated from the date the order was entered in Benton County. Glaze and Imber, JJ., dissent.   At the hearing, she spelled her name “Simer,” but the notice of appeal refers to “Simmer.”    This statute was amended by Act 1491 of 1999 but that Act was not in effect at the time of the transfer.